Citation Nr: 1758101	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating prior to September 4, 2014, and in excess of 20 percent thereafter, for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a November 2014 rating decision, the Veteran was assigned a higher, 20 percent rating, effective September 4, 2014, for gout.  However, inasmuch as higher ratings are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal claim for higher ratings remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was previously remanded in December 2015 and March 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. For the rating period prior to September 4, 2014, the Veteran's gout was not manifested by one or two exacerbations a year in a well-established diagnosis.  

2. Beginning September 4, 2014, the Veteran's gout disability has not been manifested by incapacitating exacerbations occurring three or more times a year or manifesting symptom combinations productive of definite impairment of health objectively supported by examination findings.






CONCLUSIONS OF LAW

1. For the rating period prior to September 4, 2014, the criteria for a compensable rating for gout have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DCs 5002, 5017 (2017).

2. For the rating period from September 4, 2014, the criteria for a rating in excess of 20 percent for gout have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DCs 5002, 5017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the March 2017 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

The Veteran has received a noncompensable rating for his gout for the period prior to September 4, 2014.  For the period since September 4, 2014, the Veteran's gout has been rated as 20 percent disabling.  The Veteran contends that the currently assigned evaluations for his service-connected gout do not adequately reflect the severity of his disability.  Therefore, he seeks an increased rating for both periods.

The Veteran's gout is currently rated under DC 5017.  Under such code, gout is rated under the criteria for rheumatoid arthritis at DC 5002.  Pursuant to the provisions of DC 5002, a 100 percent rating is assigned when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent disability evaluation is warranted for one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, DCs 5017, 5002.

Chronic residuals such as limitation or motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joints involved is non-compensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis, and the higher evaluation is to be assigned.  38 C.F.R. § 4.71a, Code 5002.

Turning to the evidence, in the Veteran's November 2009 Notice of Disagreement, the Veteran stated he had pain and limited motion in his right great toe for many years.

The Veteran was afforded a VA examination in May 2009.  The examiner's report contained a current diagnosis of gout and noted the need for continuing medication.  The Veteran reported experiencing pain in both great toes.  The report stated that the gout was in remission and there were currently no affected joints for examination.

The Veteran received treatment for gout in August 2009 at the Phoenix VA Medical Center (VAMC).  Upon examination, it was noted the Veteran's gout was currently stable on Probenecid.

The Veteran submitted correspondence in June 2010 in which he asserts the gout causes chronic problems.  The Veteran states he has routine pain and difficulty walking, particularly up hills, and he cannot squat.  

A July 2010 Orthopedic Clinic Association treatment record noted degenerative joint disease of the metatarsophalangeal joint (MTP joints) of the right great toe.

A September 2010 Phoenix VAMC record notes the Veteran's gout was controlled with Benemid.  The record notes the right great toe is painful with advanced post-inflammatory degenerative joint disease (DJD), likely from recurrent attacks of gout.

In September 2013, the Veteran submitted correspondence in which he stated his right great toe is now severely arthritic due to many gout attacks.  As such, it has had a daily deleterious effect on his activities of daily living.

The Veteran self-filled out a Disability Benefits Questionnaire for himself in January 2014.  The report stated that the he did not have anemia and had not lost weight due to the condition.  He reported four or more non-incapacitating exacerbations per year; the date of the most recent event was November 2013 for duration of two weeks.  The Veteran noted that, during the episode, there was increased pain and swelling.  He took a high dose of Indocin during the flare-up.  He reported no incapacitating exacerbations per year.  Moreover, he noted continuous severe pain and stiffness present, affecting his ability to walk up hills, squat, or kneel.  However, the Veteran noted his condition does not affect his ability to work.

The Veteran was afforded a VA examination in September 2014.  The examiner noted the Veteran required continuous use of medication for his gout, but did not experience any resultant weight loss or anemia.  On joint involvement, the examiner noted right moderate pain on palpation to dorsal first MTP joint with moderate dorsal exostosis.  Furthermore, the examiner noted right great toe range of motion is 20 degrees with pain, and left great toe range of movement is 25 degrees.  The examiner indicated the Veteran has one non-incapacitating exacerbation per year, which last two to three days.  Your most recent non-incapacitating episode was noted to be 10 months ago.  The examiner stated the Veteran does not experience any exacerbations that are incapacitating.

The Veteran underwent another VA examination in September 2014.  The examiner noted the Veteran required continuous use of medication for his gout, but did not experience any resultant weight loss or anemia.  On joint involvement, the examiner noted tenderness to palpation and pain with passive flexion/extension of the right great toe at the MTP joint.  Furthermore, the examiner noted decreased plantar flexion and dorsiflexion of the right great toe.  The examiner indicated the Veteran has one non-incapacitating exacerbation per year, which last 24 hours.  The most recent non-incapacitating episode was noted to be 12 months ago.  The examiner stated the Veteran does not experience any exacerbations that are incapacitating.

During a March 2015 VA examination, the examiner noted that the Veteran had a diagnosis of gout since 1974.  The Veteran required continuous use of medication for his gout, but did not experience any resultant weight loss or anemia.  The examiner noted acute pain, redness, and swelling in the left and right MTP joints during a gout flare and chronic daily pain with joint movement.  Physical examination revealed right great toe and mid-foot with reduced flexion and extension.  

Moreover, the March 2015 examiner indicated that the Veteran experienced one incapacitating episodes due to his gout per year, with the most recent occurring in March 2014 for ten days.  The Veteran reported taking Indocin three times daily for ten days for the pain and swelling.  The examiner noted that during flares, the Veteran cannot walk, stand, or put on shoes, and there is pain and swelling with joint mobility and rest.  However, the examiner stated the Veteran's gout is active with constitutional manifestation associated with active joint movement, which is totally incapacitating.  

In a March 2017 Phoenix VAMC podiatry consult, the Veteran reported manageable pain in his great right toe.  The Veteran noted he could walk two miles without significant pain and discomfort.  He reported using a spacer between his great toe and second toe to prevent his great toe from deviating.  He reported no pain in his left foot.

The June 2017 VA examination report contained a current diagnosis of gout and noted the need for continuing medication.  The examiner specifically found that the Veteran has not lost weight due to his arthritis condition; he does not have anemia due to his condition; he does not have joint movement limitation; he has no joint deformities; and no other systems are involved.  The Veteran reported that the condition is not currently painful.  The Veteran reported zero non-incapacitating exacerbations per year.  The Veteran also reported zero current incapacitating exacerbations per year; the date of the most recent event was March 2014 with duration of ten days.  Furthermore, the examiner found that generally, the Veteran's arthritis did not manifest itself as associated with active joint involvement which was totally incapacitating.  Consequently, the examiner further found that the Veteran's condition, particularly in the absence of weight loss and anemia, did not produce a severe impairment of health and, therefore, there was no definite impairment of health objectively supported by examination findings.  He further noted that the gout had an occupational impact by disrupting the Veteran's ability to walk, kneel, and squat; however, the examiner noted the gout is currently well controlled.  

A. Compensable Rating Prior to September 4, 2014.

The evidence does not support a finding that a compensable rating prior to September 4, 2014 is warranted.  A 20 percent rating requires one or two exacerbations a year in a well-established diagnosis.  

First, in rating the Veteran's gout, the Board has considered his lay assertions that he experiences exacerbations and pain related to his gout.  He is competent to offer lay evidence regarding observable matters.  As such, his assertions have been considered here.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).

As the evidence does not indicate gout with one or two gouty exacerbations "in a well-established diagnosis," a compensable rating is unwarranted under DC 5002.  Nevertheless, where active symptomatology is absent, DC 5002 directs VA to rate chronic residuals such as limitation of motion.  In addition, if limitation of motion is noncompensable, VA should assign a 10 percent rating for a major joint affected.

Based on this guidance, the Board has considered rating the gout under a DC applicable to foot disorders.  The Board has considered other schedular criteria for rating foot disabilities to see if any are applicable and may provide an alternate basis for increased rating.  However, none was found.  First, the Board notes the Veteran is currently service connected for hallux rigidus secondary to gout, effective June 6, 2008.  The assignment of a separate compensable rating for hallux valgus would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 (2017), and such rating is therefore impermissible.  Other diagnostic codes that provide for higher ratings for the feet include Codes 5278, 5283, and 5284 (for claw foot, malunion or nonunion of tarsal/metatarsal bones. and other foot injuries) require pathology which is not shown, and are not service-connected.  Accordingly, ratings under those codes are not for consideration.  

Moreover, a compensable rating is not warranted for chronic residuals.  First, as the May 2009 VA examiner found, the gout was in remission and not affecting any joints.  That examination also reported no functional loss, no incapacitating episodes, and no significant effects on employment.  The Board notes the Veteran has asserted that his gout has caused chronic pain and affects his daily activities.  However, his statements are belied by the multiple Phoenix VAMC physicians and May 2009 VA examiner that notes that the gout is stable and well controlled.  The Veteran's records also do not clearly indicate any additional functional loss of the feet due to the Veteran's gout.  This medical finding is unchallenged in the record for this period.  

While there is evidence that there was some limitation of motion, any such limitation does not appear to be present prior to September 4, 2014.  Thus, a 10 percent rating would not be warranted for noncompensable limitation of motion, even if it were deemed a chronic residual of gout in this matter.  38 C.F.R. §§ 4.45, 4.71a.  Second, the great toes are not identified as a major joint.  38 C.F.R. § 4.45.

Moreover, the record reflects that the Veteran has experienced pain that required that he minimize movement until the pain subsided; however, medication has been effective in controlling symptoms.  Furthermore, functional impairment associated with the Veteran's gout is minimal and there is no reported need for an assistive device.  There has not been any demonstrated incoordination, weakness, or fatigability associated with the condition.  Even when the pain flares to a higher level of severity, it manifests solely in the toes and is not productive of incapacitation.  

Accordingly, at no time during the appeal period has the impairment from the Veteran's service-connected gout met or even approximated the schedular rating criteria for the next higher schedular rating.

B. Rating in Excess of 20 percent Since September 4, 2014.

The evidence does not support a finding that a rating higher than 20 percent since September 4, 2014.  A 40 percent rating requires symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  

A 40 percent rating based upon the criteria for rating the condition as an active process is also not warranted.  The record does not show that the Veteran has three or more flare-ups of gout per year.  Further, the record does not show that his combination of symptoms produces "definite impairment of health" objectively supported by examination.  The record and the Veteran's statements show that during a flare-up he experiences pain, swelling, and limited motion in his great toes.  He takes medication to treat his gout flare-ups.  As noted above, a March 2017 podiatrist noted the pain is manageable.  The record does not show that his gout affects any other area than his feet and no health care provider has stated that during a flare-up there is definite impairment of health or that his gout impacts his overall health in any way.  Therefore, the 40 percent criteria for an active process under DC 5002 are not met.  38 C.F.R. § 4.71a (2014).  Furthermore, as flare-ups (of gout with toe manifestations) were reported on examinations, the Board has considered whether increases in the ratings may be warranted based on the episodic flare-ups.  However, the criteria for rating the disabilities as an active process specifically contemplate flare-ups (exacerbations), and as discussed above, the criteria for the next higher rating are neither met, nor approximated.  Therefore, the flare-ups do not provide a separate basis for an increase in the ratings.  

In coming to this conclusion, the Board has considered the March 2015 VA examiner's report.  However, the VA examiner did not discuss the disparity in reasoning that there was only one incapacitating episode of gout per year, but also stated the Veteran's gout is active with constitutional manifestations associated with movement, which is totally incapacitating.  As such, the opinion is not adequate and lacks probative value.

Finally, the Board has considered other schedular criteria for rating foot disabilities to see if any are applicable and may provide an alternate basis for increased rating.  However, none was found.  As noted, the Veteran is currently service connected for hallux rigidus secondary to gout, effective June 6, 2008.  The assignment of a separate compensable rating for hallux valgus would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 (2017), and such rating is therefore impermissible.  Other diagnostic codes that provide for higher ratings for the feet include Codes 5278, 5283, and 5284 (for claw foot, malunion or nonunion of tarsal/metatarsal bones. and other foot injuries) require pathology which is not shown, and are not service-connected.  Accordingly, ratings under those codes are not for consideration.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the Veteran has not asserted, and the evidence does not otherwise suggest, that this disorder in and of itself precludes him from securing and following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).

In summary, at no time during the appeal period has the impairment from the Veteran's service-connected gout met or even approximated the schedular rating criteria for the next higher schedular rating.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1. For the rating period prior to September 4, 2014, a compensable rating for gout is denied.

2. For the rating period from September 4, 2014, a rating in excess of 20 percent for gout is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


